Title: 10. A Bill for the Annual Appointment of Delegates to Congress, and of a Member for the Committee of the States, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that at the first session of every General Assembly there shall be chosen by joint ballot of both Houses, seven persons to act as Delegates for this  commonwealth in General Congress, from the first Monday in November next ensuing, the said election for the term of one year.
Four of the said Delegates at the least, shall be always at Congress during its sessions, the majority of those present shall give the vote of this commonwealth, provided there be present three at the least; otherwise they shall give no vote. If they shall not by agreement among themselves, to be stated in writing, otherwise settle the portions of the year during which each member shall attend, so as to keep up a constant attendance of four at the least, then they shall serve as follows, to wit:
The first member in the nomination shall serve during the months of November, December, January, February, June, July and August.
The second, during the months of January, February, March, April, May, September and October.
The third, during the months of November, December, March, April, May, September and October.
The fourth, during the months of November, December, January, February, June, July and August.
The fifth, during the months of February, March, April, July, August, September and October.
The sixth, during the months of November, December, January, May, June, July and August.
And the seventh, during the months of March, April, May, June, September and October.
No member shall be capable of being a Delegate for more than three years in any term of six years.
So soon as it shall be decided on the ballot, who are to be Delegates for the ensuing year, the two Houses, shall proceed to chuse, in like manner, by joint ballot, one of the said Delegates, to be a member of the committee of the states for this commonwealth during the same year, who shall reside during the recess of Congress wherever they shall have appointed the said committee to sit.
Any of the said Delegates, or the said member of the committee of the states, shall be subject to be removed at any time within the year, by the joint vote of both Houses, and thereon, or in case of the death, resignation, or refusal to act, of any such Delegate, or member, they shall proceed to chuse another, to serve in his stead, and during his term.
The reasonable expences for sustenance and travelling, of the said Delegates and member of the committee of states, and of their wives, and children accompanying them, shall be paid or advanced  by the Treasurer, at whatever place Congress or the said committee shall be sitting, the account thereof to be made up of general heads only, to be proved to the Auditors, by the oath of the member, or by other vouchers at his election; or any such member preferring the same, may be entitled to receive, in like manner, and in lieu thereof, from the Treasurer, the sum ofdollars for every day he shall be at Congress, or the said committee, and half a dollar for every mile travelling to, or returning from the same with his ferriages.
If any person holding any office under the laws of this commonwealth, Legislative, Executive, or Judiciary, be appointed a Delegate to Congress, or member of the committee of the states, such office shall not thereby be vacated.
The Delegates to Congress to be chosen during the present session of Assembly in lieu of those who have resigned, or shall resign, together with those remaining in office, shall be continued until the first Monday in November next, and shall be subject to the same rules of voting, and entitled to the same allowances as are before stated, in case of the members to be annually chosen.
